Citation Nr: 1808390	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  15-34 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1945 to November 1946.  He passed away in February 2014.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appellant requested a videoconference hearing before the Board in the August 2015 VA Form 9; however, in an October 2015 correspondence, the appellant withdrew the request for a hearing.  Thus, the hearing request is withdrawn.  38 C.F.R. § 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  There was no current diagnosis of bilateral hearing loss.

2.  Tinnitus did not manifest during service and is not related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5102, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and the appellant have contended that the Veteran's bilateral hearing loss and tinnitus were due to noise exposure during his military service.  See September 2012 Notice of Disagreement; August 2015 VA Form 9.  Specifically, the Veteran stated that he was exposed to combat noise, aircraft, jack hammers, bombs, and explosions.  See August 2012 VA examination.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131(2012).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, sensorineural hearing loss and tinnitus are considered chronic diseases for VA compensation purposes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (sensorineural hearing loss, and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for bilateral hearing loss and tinnitus.

The Veteran's service treatment records only appear to show whisper testing on entrance and separation.  During both tests, the Veteran was evaluated as 15/15.  See February 1945 service treatment record; October 1946 service treatment record.  No report of hearing loss or tinnitus was made at separation.  Notably, as discussed below, the Veteran reported that his hearing loss and tinnitus began after separation.  See August 2012 VA examination.

Similarly, the Veteran's post-service medical records show that the Veteran consistently had normal hearing during whisper testing.  See April 2007 VA treatment record; March 2009 VA treatment record; March 2010 VA treatment record; April 2012 VA treatment record.

The Veteran was afforded a VA examination in August 2012.  After examination, the examiner stated that the Veteran's test results were not valid for rating purposes.  She stated that the responses to pure tones were inconsistent, varied by as much as 40 dB with instruction and continued to be inconsistent with speech scores.  The Veteran opined that any hearing loss is not at least as likely as not caused by or a result of an event in military service.  In so finding, the examiner noted that the Veteran and the appellant reported that the Veteran's hearing problems began 2-3 years prior to the examination, more than sixty years post separation.  She stated that research does not support late onset noise-induced hearing loss.  Significantly, the examiner stated that hearing loss according to VA standards could not be established due to inconsistency of results.  

Regarding tinnitus, the August 2012 examiner diagnosed the Veteran with tinnitus.  However, the Veteran stated that his tinnitus began 3-4 years ago, which was more than sixty years post separation.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  In so finding, the examiner stated that research does not support late onset noise-induced tinnitus.

The evidence in favor of the appellant's claims is her and the Veteran's lay statements that military noise exposure caused his bilateral hearing loss disability and tinnitus.  See September 2012 Notice of Disagreement; August 2015 VA Form 9.

Lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that the U.S. Court of Appeals for the Federal Circuit has "rejected the view . . . that 'competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis.'" (quoting Jandreau, 492 F.3d at 1377)).  For example, a Veteran is competent to provide evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, a layperson is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.

Once the threshold of competence is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

The Board finds that the evidence above reflects that a bilateral hearing loss and tinnitus disability was not "noted" during service or within one year of separation.  Furthermore, the objective evidence establishes that the Veteran did not have characteristic manifestations of the disease during service.  38 C.F.R. § 3.303 (b).

Moreover, the medical evidence does not reflect that the Veteran had a hearing loss disability at any point during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

There is no contrary medical evidence on file.  In particular, there are no post-service outpatient treatment or other medical records which document the claimed bilateral hearing loss disability at any time point during the duration of this appeal.  Unfortunately the audiogram conducted at the Veteran's VA examination was not valid.   

The Veteran is competent to report a decrease in his hearing acuity, and tinnitus.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, as noted above, the objective evidence does not contain the required audiological findings consistent with a hearing loss disability under 38 C.F.R. § 3.385.  Moreover, the Veteran and appellant in this case are not competent to opine that any current hearing impairment rises to the level of disability as contemplated by VA regulations.  That is, they have not shown to have the necessary training, expertise, or medical knowledge necessary to render audiometric opinions or findings and there are no Jandreau exceptions. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran had disability for which benefits are being claimed during the appeal period.  Since the evidence does not show that the Veteran has had a bilateral hearing loss disability at any time during the pendency of his claim, or recently prior to the claim, the Board finds that the Veteran is not entitled to service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).

Turning to the appellant's claim for service connection for tinnitus, the Veteran is competent to report that he has tinnitus.  However, the Veteran in this case is not competent to establish that tinnitus was caused by in-service noise exposure, as the etiology of tinnitus is a complex matter and the record does not show that he or the appellant possess the necessary training, experience, or skills needed to make such a determination.  Jandreau, 492 F.3d at 1377.  Here, the August 2012 examiner took into account the Veteran and appellant's lay statements but nonetheless opined against a connection between the current tinnitus and service.  In addition to the lay statements, the examiner relied on clinical findings during service and her medical expertise in reaching her conclusion.  Additionally, the examiner provided adequate supporting rationale for her opinion.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012).  

After a review of all the evidence, lay and medical, the Board finds that the evidence is against a finding that the Veteran had chronic tinnitus in service, in the year following service, or that his tinnitus was incurred in or aggravated by service.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . .").  Thus, the appellant's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


